Citation Nr: 1615898	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from November 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA RO.


FINDING OF FACT

On April 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her representative, that she wanted to withdraw her claim of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claim of entitlement a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her representative, submitted a signed statement in April 2016 stating that she wished to withdraw her claim of entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to a TDIU is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


